Exhibit 10.1

PRINCIPAL STOCKHOLDERS’ AGREEMENT

This PRINCIPAL STOCKHOLDERS’ AGREEMENT (this “Agreement”) is made and entered
into as of June 19, 2006 between Illinois Tool Works Inc., a Delaware
corporation (“Parent”), and GEM Acquisition Corp., a Delaware corporation and
wholly-owned subsidiary of Parent (“Sub”), on the one hand, and the undersigned
stockholders (each a “Stockholder” and collectively the “Stockholders”) of CFC
International, Inc., a Delaware corporation (the “Company”), on the other hand.
Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Merger Agreement described below.

W I T N E S S E T H:

WHEREAS, pursuant to an Agreement and Plan of Merger dated as of June 19, 2006
among Parent, Sub, and the Company (the “Merger Agreement”), Parent has agreed
to acquire all of the issued and outstanding shares of Company Common Stock and
Company Class B Stock pursuant to a statutory merger of Sub with and into the
Company in which issued and outstanding shares of Company Common Stock and
Company Class B Stock will be converted into the right to receive the Merger
Consideration;

WHEREAS, as a condition to the willingness of Parent and Sub to enter into the
Merger Agreement and as an inducement and in consideration therefor, each
Stockholder has agreed to enter into this Agreement; and

WHEREAS, each Stockholder is the beneficial owner (within the meaning of Rule
13d-3 of the Exchange Act) of that number of shares of Company Common Stock set
forth opposite such Stockholder’s name on Exhibit A hereto (the “Shares”) (such
Shares, together with any New Shares (as defined in Section 1.2), being referred
to herein as the “Subject Shares”).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereby agree as follows:

1. Agreement to Retain Subject Shares.

1.1. Prior to the Expiration Date (as defined below), each Stockholder agrees
not to: (a) transfer, assign, sell, gift-over, pledge or otherwise dispose of,
or consent to any of the foregoing, any or all of the Subject Shares or any
shares of Company Class B Stock of which such Stockholder is the beneficial
owner or any right or interest therein (“Transfer”); (b) enter into any
contract, option or other agreement, arrangement or understanding with respect
to any Transfer; (c) grant any proxy, power-of-attorney or other authorization
or consent with respect to any of the Subject Shares (other than the proxy
contemplated in Section 3 herein); or (d) deposit any of the Subject Shares into
a voting trust, or enter into a voting agreement or arrangement with respect to
any of the Subject Shares. As used herein, the term “Expiration Date” shall mean
the earlier to occur of (x) the Effective Time or (y) termination of the Merger
Agreement in accordance with the terms thereof.



--------------------------------------------------------------------------------

1.2. “New Shares” means:

(a) any shares of capital stock or voting securities of the Company that
Stockholder purchases or with respect to which such Stockholder otherwise
acquires beneficial ownership (whether through the exercise of any options,
warrants or other rights to purchase shares of Company Common Stock or Company
Preferred Stock or otherwise) after the date of this Agreement and prior to the
Expiration Date; and

(b) any shares of capital stock or voting securities of the Company that a
Stockholder becomes the beneficial owner of as a result of any change in Company
Common Stock by reason of a stock dividend, stock split, split-up,
recapitalization, reorganization, business combination, consolidation, exchange
of shares, or any similar transaction or other change in the capital structure
of the Company affecting the Company Common Stock.

2. Agreement to Vote Subject Shares and Take Certain Other Action.

2.1. Prior to the Expiration Date, at every meeting of the stockholders of the
Company, however called, at which any of the following matters is considered or
voted upon, and at every adjournment or postponement thereof, and on every
action or approval by written consent of the stockholders of the Company with
respect to any of the following matters, each Stockholder shall vote or give
written consent with respect to the Subject Shares:

(a) in favor of the Merger and the adoption of the Merger Agreement and the
transactions contemplated thereby;

(b) against approval of any proposal made in opposition to or competition with
consummation of the Merger and the Merger Agreement;

(c) against any Alternative Acquisition Proposal from any party other than
Parent or an affiliate of Parent as contemplated by the Merger Agreement;

(d) against any proposal that is intended to, or is reasonably likely to, result
in the conditions of Parent’s or Sub’s obligations under the Merger Agreement
not being fulfilled;

(e) against any extraordinary corporate transaction (other than the Merger),
such as a merger, consolidation, business combination, tender or exchange offer,
reorganization, recapitalization, sale or transfer of a material amount of the
assets or securities of the Company or any of the Company Subsidiaries (other
than in connection with the Merger);

(f) against any amendment of the Company’s Certificate of Incorporation or
By-laws; and

(g) against any dissolution, liquidation or winding up of the Company or any of
the Company Subsidiaries.

2.2. Prior to the Expiration Date, each Stockholder, as the holder of the
Subject Shares set forth opposite its name on Exhibit A hereto, shall be
present, in person or by proxy, at all meetings of stockholders of the Company
at which any of the matters referred to in Section 2.1 is to be voted upon so
that all Subject Shares are counted for the purposes of determining the presence
of a quorum at such meetings.

 

2



--------------------------------------------------------------------------------

2.3. Between the date of this Agreement and the Expiration Date, each
Stockholder agrees not to, and will not permit any entity under such
Stockholder’s control to, (a) solicit proxies or become a “participant” in a
“solicitation” (as such terms are defined in Rule 14A under the Exchange Act)
with respect to an Opposing Proposal (as defined below), (b) initiate a
stockholders’ vote with respect to an Opposing Proposal or (c) become a member
of a “group” (as such term is used in Section 13(d) of the Exchange Act) with
respect to any voting securities of the Company with respect to an Opposing
Proposal. For purposes of this Agreement, the term “Opposing Proposal” means any
of the actions or proposals described in clauses (b) through (f) of Section 2.1,
along with any proposal or action which would, or would reasonably be expected
to, impede, frustrate, prevent, prohibit or discourage any of the transactions
contemplated by the Merger Agreement.

2.4. Prior to the Expiration Date, each Stockholder shall use commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the other parties in doing,
all things necessary, proper or advisable to consummate and make effective, in
the most expeditious manner practicable, the Merger and the other transactions
contemplated by the Merger Agreement.

2.5. Notwithstanding anything else to the contrary set forth in this Agreement,
(a) Roger F. Hruby does not make any agreement or understanding herein in his
capacity as a director or officer of the Company or any of the Company
Subsidiaries and (b) nothing in this Agreement shall limit or restrict (i) Roger
F. Hruby from taking any action in his capacity as a director or officer of the
Company or (ii) any Stockholder from voting, in such Stockholder’s sole
discretion, on any matter unrelated to the matters referred to in Section 2.1.

2.6. Each Stockholder agrees that, immediately following the execution and
delivery of the Merger Agreement by the parties thereto, such Stockholder shall:

(a) consent in writing to the adoption of the Merger Agreement and the approval
of the Merger and the other Transactions, without a meeting, without prior
notice and without a vote by executing a Principal Stockholder Consent in the
form of Exhibit B hereto covering all of such Stockholder’s Subject Shares,
which written consent shall be irrevocable by the Stockholder except as set
forth in Section 5 of this Agreement; and

(b) deliver such Principal Stockholder Consent to the Secretary of the Company.

3. Grant of Irrevocable Proxy Coupled with an Interest.

3.1. Solely in the event of a failure by a Stockholder to act in accordance with
its obligations as to voting or executing a written consent pursuant to
Section 2.1 of this Agreement, each such Stockholder hereby revokes any and all
other proxies or powers of attorney in respect of any Subject Shares and agrees
that during the period commencing on the date hereof and ending on the
Expiration Date, such Stockholder hereby irrevocably appoints

 

3



--------------------------------------------------------------------------------

Parent, Sub or any individual designated by Parent or Sub as such Stockholder’s
agent, attorney-in-fact and proxy (with full power of substitution), for and in
the name, place and stead of such Stockholder, to vote (or cause to be voted)
the Subject Shares held by such Stockholder, in the manner set forth in
Section 2.1, at any meeting of the stockholders of the Company, however called,
or in connection with any written consent of the stockholders of the Company.

3.2. Each Stockholder hereby affirms that the proxy set forth in this Section 3
is irrevocable (until the Expiration Date), is coupled with an interest, and is
granted in consideration of Parent and Sub entering into the Merger Agreement.

3.3. The vote of the proxyholder shall control in any conflict between the vote
by the proxyholder of Stockholder’s Subject Shares and a vote by Stockholder of
Stockholder’s Subject Shares.

4. Representations, Warranties and Covenants of Stockholder. Each Stockholder
hereby represents, warrants and covenants to Parent as follows:

4.1. (a) Such Stockholder is the beneficial owner of the Subject Shares set
forth opposite its name on Exhibit A hereto; (b) the Subject Shares set forth
opposite its name on Exhibit A hereto constitute such Stockholder’s entire
interest in the outstanding capital stock and voting securities of the Company
as of the date hereof; (c) the Subject Shares are, and will be, at all times up
until the Expiration Date, free and clear of any liens, claims, options,
charges, security interests, proxies, voting trusts, agreements, rights,
understandings or arrangements, or exercise of any rights of a stockholder in
respect of the Subject Shares or other encumbrances, except as otherwise noted
on Exhibit A; (d) such Stockholder has voting power and (except as to shares
with respect to which Roger F. Hruby holds an irrevocable proxy, as noted on
Exhibit A) the power of disposition with respect to all of the Subject Shares
set forth opposite its name on Exhibit A hereto outstanding on the date hereof,
and will have voting power and (except as set forth on Exhibit A hereto) power
of disposition with respect to all of the Subject Shares acquired by such
Stockholder after the date hereof; and (e) such Stockholder’s principal
residence or place of business is accurately set forth on Exhibit A hereto.

4.2. Such Stockholder has full power and legal capacity to execute and deliver
this Agreement and to comply with and perform such Stockholder’s obligations
hereunder. This Agreement has been duly and validly executed and delivered by
such Stockholder and constitutes the valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms.
The execution and delivery of this Agreement by such Stockholder does not, and
the performance of such Stockholder’s obligations hereunder will not, result in
any breach of or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any right to
terminate, amend, accelerate or cancel any right or obligation under, or result
in the creation of any lien or encumbrance on any Subject Shares pursuant to,
any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which Stockholder is a
party or by which Stockholder or the Subject Shares are or will be bound or
affected.

 

4



--------------------------------------------------------------------------------

4.3. Each Stockholder hereby unconditionally and irrevocably instructs the
Company not to, (a) permit the Transfer of, or any grant of authority to vote
with respect to, its Subject Shares, in violation of this Agreement on its books
and records by such Stockholder, (b) issue a new certificate representing any
such Subject Shares or (c) record such vote unless and until such Stockholder
shall have complied with the terms of this Agreement.

4.4 Each Stockholder understands and acknowledges that Parent is entering into
the Merger Agreement in reliance upon such Stockholder’s execution, delivery and
performance under this Agreement.

5. Termination. This Agreement and the proxy granted pursuant to Section 3.1
hereof and all obligations of each Stockholder hereunder and thereunder shall
terminate and shall have no further force or effect as of the Expiration Date;
provided, however, that any such termination shall not relieve any party of any
liability arising as a result of the breach of this Agreement by such party
prior to such termination. Upon the termination of the Merger Agreement, the
written consent delivered hereunder pursuant to Section 2.6 shall be revoked by
the Stockholders and shall be deemed null and void.

6. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

7. Binding Effect and Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any party without the prior written
consent of the other party; provided, however, that Parent may, in its sole
discretion, assign any or all of its rights, interests and obligations hereunder
to any direct or indirect wholly-owned subsidiary of Parent. Any purported
assignment without such consent shall be void. Subject to the preceding
sentences, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.

8. Amendment and Modification. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties.

9. Specific Performance; Injunctive Relief. The parties hereto acknowledge that
Parent will be irreparably harmed and that there will be no adequate remedy at
law for a violation of any of the covenants or agreements of each Stockholder
set forth herein. Therefore, it is agreed that, in addition to any other
remedies that may be available to Parent upon any such violation, Parent shall
have the right to enforce such covenants and agreements by specific performance,
injunctive relief or by any other means available to Parent at law or in equity
and each such Stockholder hereby waives any and all defenses which could exist
in its favor in connection with such enforcement and waives any requirement for
the security or posting of any bond in connection with such enforcement.

 

5



--------------------------------------------------------------------------------

10. Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given upon receipt
by the parties at the following addresses (or at such other address for a party
as shall be specified by like notice):

 

  (a) If to any Stockholder, to:

Roger F. Hruby

c/o CFC International, Inc.

500 State Street

Chicago Heights, IL 60411

with a copy (which shall not constitute notice) to:

Bell, Boyd & Lloyd LLC

70 West Madison Street

Chicago, IL 60602

Attention: Paul T. Metzger

Facsimile: (312) 827-8133

                  D. Mark McMillan

Facsimile: (312) 827-8001

 

  (b) if to Parent or Sub, to:

Illinois Tool Works Inc.

3600 West Lake Avenue

Glenview, IL 60026

Attention: Philip M. Gresh, Executive Vice President

Facsimile: (847) 657-4399

and

Illinois Tool Works Inc.

3600 West Lake Avenue

Glenview, IL 60026

Attention: James H. Wooten, Jr., Vice President and General Counsel

Facsimile: (847) 657-4329

with a copy (which shall not constitute notice) to:

Mayer, Brown, Rowe & Maw LLP

71 South Wacker Drive

Chicago, IL 60606

Attention: James T. Lidbury

Facsimile: (312) 701-7711

or to such other address as any party hereto may designate for itself by notice
given as herein provided.

 

6



--------------------------------------------------------------------------------

11. Expenses. Each party hereto shall pay its own expenses incurred in
connection with this Agreement.

12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflict of laws thereof.
Each of the parties hereto irrevocably and unconditionally (a) consents to
submit himself or itself to the personal jurisdiction of the courts of the state
of Delaware and of the United States located in Wilmington, Delaware in the
event any dispute arises out of this Agreement or the transactions contemplated
hereby, (b) agrees not to attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court, (c) agrees not to
bring any action relating to this Agreement or the transactions contemplated
hereby in any court other than the courts of the state of Delaware and of the
United States located in Wilmington, Delaware and (d) waives any right to trial
by jury with respect to any action related to or arising out of this Agreement
or the transactions contemplated hereby.

13. No Waiver. The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

14. Entire Agreement; No Third-Party Beneficiaries. This Agreement and the
Merger Agreement (a) constitute the entire agreement, and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter of this Agreement and (b) are not intended to
confer upon any Person other than the parties any rights or remedies.

15. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties. Delivery of an executed counterpart of this
Agreement by facsimile shall be effective to the fullest extent permitted by
Applicable Law.

16. Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction or interpretation of this Agreement.

17. Waiver of Dissenter’s Rights. Each Stockholder hereby consents to and
approves the actions taken by the Board of Directors of the Company in approving
the Merger Agreement, the Merger and the other transactions contemplated by the
Merger Agreement. Each Stockholder hereby waives, and agrees not to exercise or
assert, any appraisal or similar rights under Section 262 of the DGCL or other
applicable law in connection with the Merger.

 

7



--------------------------------------------------------------------------------

18. Publication. Each Stockholder shall not issue any press release or make any
other public statement with respect to this Agreement, the Merger Agreement, the
Merger or any other transactions contemplated by this Agreement, the Merger
Agreement or the Merger without the prior written consent of Parent (which
consent shall not be unreasonably withheld or delayed), except as may be
required by Applicable Law.

19. Further Actions. Each of the parties hereto agrees that it will execute and
deliver such other documents and instruments and to take such further actions as
from time to time may be necessary or appropriate to effectuate this Agreement.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first above written.

 

ILLINOIS TOOL WORKS INC.

/s/ Philip M. Gresh

By:   Philip M. Gresh Its:   Executive Vice President GEM ACQUISITION CORP.

/s/ Philip M. Gresh

By:   Philip M. Gresh Its:   President STOCKHOLDERS

/s/ Roger F. Hruby

Roger F. Hruby RFH INVESTMENTS, LP

/s/ Roger F. Hruby

By:   Roger F. Hruby Its:   Managing General Partner ROGER F. HRUBY IRA

/s/ Roger F. Hruby

By:   Roger F. Hruby Its:   Authorized Signatory ROGER HRUBY TRUST u/a/d 9/17/85

/s/ Roger F. Hruby

By:   Roger F. Hruby Its:   Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT A

SUBJECT SHARES

 

Stockholder

   Subject Shares Owned  

Roger F. Hruby

c/o CFC International, Inc.

500 State Street

Chicago Heights, IL 60411

   471,200 1

RFH Investments, LP

c/o CFC International, Inc.

500 State Street

Chicago Heights, IL 60411

   1,137,958  

Roger F. Hruby IRA

c/o CFC International, Inc.

500 State Street

Chicago Heights, IL 60411

   5,328  

Roger Hruby Trust u/a/d 9/17/85

c/o CFC International, Inc.

500 State Street

Chicago Heights, IL 60411

   749,863  

--------------------------------------------------------------------------------

1 Consists of shares held by Dennis W. Lakomy (314,133 shares) and the William
Gardner Brown’s GST Trust (157,067 shares), in each case with respect to which
Roger F. Hruby holds an irrevocable proxy.



--------------------------------------------------------------------------------

EXHIBIT B

ACTION BY WRITTEN CONSENT OF STOCKHOLDERS OF

CFC INTERNATIONAL, INC.

Pursuant to the provisions of Section 228 and Section 251 of the General
Corporation Law of the State of Delaware, the undersigned stockholders, each
holding and having voting power over that number of shares of common stock, par
value $0.01 per share (the “Common Stock”), of CFC International, Inc., a
Delaware corporation (the “Company”), set forth adjacent to its name below,
collectively constituting a majority of the voting power of the issued and
outstanding Common Stock, do hereby consent to, approve and adopt the following
resolution by written consent:

WHEREAS, contemporaneously with this resolution, the Board of Directors of the
Company has determined that the merger (the “Merger”) of GEM Acquisition Corp.,
a Delaware corporation (“Sub”), with and into the Company is fair and advisable
and in the best interest of the Company and its stockholders, has approved and
adopted the Agreement and Plan of Merger, dated as of June 19, 2006, among
Illinois Tool Works Inc., a Delaware corporation (“Parent”), Sub and the Company
in the form attached to this consent (the “Merger Agreement”) and the Merger,
and has submitted the Merger Agreement to the undersigned stockholders of the
Company.

WHEREAS, the affirmative vote in favor of the adoption of the Merger Agreement
by a majority of the votes entitled to be cast thereon by the stockholders of
the Company is required pursuant to Section 251 of the DGCL before the Company
may effect the Merger.

WHEREAS, the undersigned stockholders are the beneficial owners of shares of the
capital stock of the Company representing a majority of the votes entitled to be
cast on the adoption of the Merger Agreement;

WHEREAS, Parent has requested that the undersigned stockholders, in their
capacity as stockholders of the Company, adopt the Merger Agreement and approve
the transactions contemplated by the Merger Agreement, including, without
limitation, the Merger.

NOW, THEREFORE, BE IT RESOLVED, that, the undersigned stockholders, in their
capacity as stockholders of the Company, hereby adopt the Merger Agreement and
approve the transactions contemplated by the Merger Agreement, including,
without limitation, the Merger.

FURTHER RESOLVED, that the Merger Agreement and the Merger be, and they hereby
are, consented to, approved and adopted in all respects.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this written consent as of the
date first above written.

 

 

  471,200 shares of Common Stock2 Roger F. Hruby   RFH INVESTMENTS, LP  

 

  1,137,958 shares of Common Stock By:   Roger F. Hruby   Its:   Managing
General Partner   ROGER F. HRUBY IRA  

 

  5,328 shares of Common Stock By:   Roger F. Hruby   Its:   Authorized
Signatory   ROGER HRUBY TRUST u/a/d 9/17/85  

 

  749,863 shares of Common Stock By:   Roger F. Hruby   Its:   Authorized
Signatory  

--------------------------------------------------------------------------------

2 Consists of shares held by Dennis W. Lakomy (314,133 shares) and the William
Gardner Brown’s GST Trust (157,067 shares), in each case with respect to which
Roger F. Hruby holds an irrevocable proxy.